DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/10/2021 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the limitation “wherein a portion of the fin liner protrudes above an upper surface of the field insulation layer” is essentially already set forth in independent claim 22 as currently 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Patent Pub. No. 2017/0141211, from hereinafter “Xie”) in view of Kim et al. (U.S. Patent Pub. No. 2017/0200738, from hereinafter “Kim”) in view of Shin et al. (U.S. Patent Pub. No. 2015/0214341, from hereinafter “Shin”).
Regarding Claim 1, Xie in Fig. 2 teaches a semiconductor device (100) comprising: a first fin pattern (fins in active area 1/3) and a second fin pattern (fins in active area 2/4) separated by a first trench (136/132), each of the first fin pattern and the second fin pattern extending lengthwise in a first direction; a first field insulation ¶’s 0027-0050).
Xie fails to specifically teach wherein a first nanosheet disposed on the first fin pattern and a second nanosheet disposed on the second fin pattern.
Kim in Fig. 1-4 and 40-43 teaches a similar semiconductor device comprising a fin pattern (100p) and a second fin pattern (200p) wherein a nanosheet (110/310) is disposed on the fin pattern and a second nanosheet (210/410) is disposed on the second fin pattern (¶’s 0080-0101 and 0364-0367). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include wherein a first nanosheet disposed on the first fin pattern and a second nanosheet disposed on the second fin pattern because including nanosheets disposed on fins are well known in the art to be used to create GAA-type devices that have three dimensional channels which can enhance the current control capability without increasing gate length and effectively suppress the short channel effect in the semiconductor device.
Xie also fails to teach all the specifics of the fin cut isolation structure as claimed and more specifically fails to teach a first fin liner extending along at least a portion of a sidewall and a bottom surface of the first trench, wherein a portion of the first fin liner may protrude above an upper surface of the first field insulation layer with respect to the bottom surface of the first trench. 
Shin in Fig. 7 teaches a similar semiconductor device comprising a first fin pattern and a second fin pattern (20a/20b) separated by a first trench (53); a liner (64) extending along a portion of a sidewall and a bottom surface of the first trench; and a first field insulating layer (66) disposed on the liner and filling a portion of the first trench, wherein a portion of the first line may protrude above an upper surface of the first field insulation layer with respect to the bottom surface of the trench (¶ 0132-0134¶’s 0132-0134, see ¶’s 0076-00131 describing other details of the device). 
In view of the teachings of Shin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include the specifics of the fin cut isolation structure as claimed including a first fin liner extending along at least a portion of a sidewall and a bottom surface of the first trench, wherein a portion of the first fin liner may protrude above an upper surface of the first field insulation layer with respect to the bottom surface of the first trench because the liner being formed on the fins and within the trench as set forth will help to protect the surfaces of the substrate and the trench during subsequent fabrication steps in the method of forming the semiconductor device and during operation as well.
	Lastly, Xie fails to specifically teach wherein a height from the bottom surface of the first trench to a lower surface of the first gate spacer is greater than a height from the bottom surface of the first trench to an upper surface of the first field insulation layer.
	Shin also teaches the first field insulation layer (66) disposed on the liner (64) and filling a portion of the trench (53) and a gate structure (88c) overlapping an end portion of the first fin pattern including a gate spacer (34), wherein a height from the ¶’s 0132-0134, also see ¶’s 0076-00131 describing other details of the device). 
In view of the teachings of Shin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include wherein a height from the bottom surface of the first trench to a lower surface of the first gate spacer is greater than a height from the bottom surface of the first trench to an upper surface of the first field insulation layer because this would be an obvious matter of design choice especially if the fin cut isolation structure was formed prior to forming the gate structure as taught by Shin. Furthermore, it would be beneficial to keep the field isolation region below the surface of the dummy gate structure subsequently formed to improve isolation during operation. 
Regarding Claim 2, as in the combination above, Shin teaches wherein the first trench (53) includes an exposed region between the lower surface of the first gate spacer (34) and the upper surface of the first field insulation layer (66), and wherein the liner (64) extends along at least a portion of the exposed region of the first trench (Fig. 7). 
Regarding Claim 5, Xie above fails to teach all the specifics of the fin cut isolation structure as claimed and more specifically fails to teach an insulation liner extending along an outer sidewall of the first gate spacer and the upper surface of the first field insulation layer, and contacting the first fin liner.
Shin teaches an insulation liner (80c) extending along a sidewall of the first gate spacer (34) and the upper surface of the first field insulation layer (66) and contacting the first liner (64; Fig. 7).
In view of the teachings of Shin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include an insulation liner as claimed because this will provide insulation between the gate spacers and the subsequently deposited replacement dummy gate or insulation layer that is being formed.
Regarding Claim 10, as in the combination above, Shin teaches wherein the first gate structure is spaced apart from the upper surface of the first field insulation layer (Fig. 7). In particular, Tseng shows that the first gate structure (88c) is spaced apart from the upper surface of the first field insulation layer by the insulation liner (80c). 
Regarding Claim 22, Xie in Fig. 2 teaches a semiconductor device (100) comprising: a first fin pattern (fins in active area 1/3) and a second fin pattern (fins in active area 2/4) separated by a first trench (136/132), each of the first fin pattern and the second fin pattern extending lengthwise in a first direction; a first field insulation layer (138/134) filling a portion of the first trench; and a first gate structure (110E/110F/110B) overlapping an end portion of the first fin pattern and including a first gate spacer wherein each of the first fin patter and the second fin pattern includes a group IV-VI compound or a group III-V compound (114; ¶’s 0027-0050).
Xie fails to specifically teach wherein a first nanosheet disposed on the first fin pattern and a second nanosheet disposed on the second fin pattern, wherein the first and second nanosheets includes a group IV-VI compound or a group III-V compound.
Kim in Fig. 1-4 and 40-43 teaches a similar semiconductor device comprising a fin pattern (100p) and a second fin pattern (200p) wherein a nanosheet (110/310) is disposed on the fin pattern and a second nanosheet (210/410) is disposed on the second fin pattern, wherein the first and second nanosheets includes a group IV-VI compound or a group III-V compound (¶’s 0080-0101 and 0364-0367). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include wherein a first nanosheet disposed on the first fin pattern and a second nanosheet disposed on the second fin pattern, wherein the first and second nanosheets includes a group IV-VI compound or a group III-V compound because including nanosheets disposed on fins are well known in the art to be used to create GAA-type devices that have three dimensional channels which can enhance the current control capability without increasing gate length and effectively suppress the short channel effect in the semiconductor device. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Xie also fails to teach all the specifics of the fin cut isolation structure as claimed and more specifically fails to teach a first fin liner extending along at least a portion of a sidewall and a bottom surface of the first trench, wherein a portion of the first fin liner may protrude above an upper surface of the first field insulation layer with respect to the bottom surface of the first trench. 
Shin in Fig. 7 teaches a similar semiconductor device comprising a first fin pattern and a second fin pattern (20a/20b) separated by a first trench (53); a liner (64) ¶ 0132-0134¶’s 0132-0134, see ¶’s 0076-00131 describing other details of the device). 
In view of the teachings of Shin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include the specifics of the fin cut isolation structure as claimed including a first fin liner extending along at least a portion of a sidewall and a bottom surface of the first trench, wherein a portion of the first fin liner may protrude above an upper surface of the first field insulation layer with respect to the bottom surface of the first trench because the liner being formed on the fins and within the trench as set forth will help to protect the surfaces of the substrate and the trench during subsequent fabrication steps in the method of forming the semiconductor device and during operation as well.
Regarding Claim 23, as in the combination above, Shin teaches wherein a portion of the liner (64) protrudes above an upper surface of the field insulation layer (66; Fig. 7).
Regarding Claim 24, Xie above fails to teach all the specifics of the fin cut isolation structure as claimed and more specifically fails to teach an insulation liner extending along an outer sidewall of the first gate spacer and the upper surface of the first field insulation layer, and contacting the first fin liner.
Shin teaches an insulation liner (80c) extending along a sidewall of the first gate spacer (34) and the upper surface of the first field insulation layer (66) and contacting the first fin liner (64; Fig. 7).
In view of the teachings of Shin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include an insulation liner as claimed because this will provide insulation between the gate spacers and the subsequently deposited replacement dummy gate or insulation layer that is being formed.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie as modified by Kim and Shin above, and further in view of Yang (U.S. Patent Pub. No. 2020/0168607).
Regarding Claim 7, Xie above fails to specifically teach a third fin pattern and a fourth fin pattern separated by a second trench and extending in a second direction; a third nanosheet disposed on the third fin pattern; a fourth nanosheet disposed on the fourth fin pattern; a second fin liner extending along a portion of a sidewall and a bottom surface of the second trench; a second field insulation layer disposed on the second fin liner and filling a portion of the second trench; and a second gate structure overlapping an end portion of the third fin pattern and including a second gate spacer, wherein the second gate structure contacts an upper surface of the second field insulation layer. However, Xie as modified by Kim and shin above does teach the first and second fin patterns separated by a trench and comprising all the other elements as claimed such as the nanosheets, the fin liner, the field insulation layer and the gate structure. 
Yang in Fig. 3 teaches a semiconductor device comprising a first fin pattern and a second fin pattern separated by a first trench (326P) and a third fin pattern and a fourth fin pattern separated by a second trench (326N); and first and second field insulation layers (330) filling a portion of the first and second trenches (¶’s 0047-0056). 
In view of the teachings of Yang and Xie as modified by Kim and Shin above, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie above to include a third fin pattern and a fourth fin pattern separated by a second trench and extending in a second direction; a third nanosheet disposed on the third fin pattern; a fourth nanosheet disposed on the fourth fin pattern; a second fin liner extending along a portion of a sidewall and a bottom surface of the second trench; a second field insulation layer disposed on the second fin liner and filling a portion of the second trench; and a second gate structure overlapping an end portion of the third fin pattern and including a second gate spacer, wherein the second gate structure contacts an upper surface of the second field insulation layer because including third and fourth fin patterns would be necessary when attempting to form a CMOS-type semiconductor device and it would be further obvious that both regions of the device including first through fourth fins would include similar elements such as the nanosheets, the fin liner, the field insulation layer and the gate structure.
Regarding Claim 8, as in the combination above, Yang teaches wherein the first fin pattern and the second fin pattern are disposed in a PMOS region (306(2)), and wherein the third fin pattern and the fourth fin pattern are disposed in an NMOS region (306(1); Fig. 3A). 

Claims 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Kim in view of Shin Zang et al. (U.S. Patent Pub. No. 2019/0097015, from hereinafter “Zang”).
Regarding Claim 11, Xie in Fig. 2 teaches a semiconductor device (100) comprising: a first fin pattern (fins in active area 1/3) and a second fin pattern (fins in active area 2/4) separated by a first trench (136/132), each of the first fin pattern and the second fin pattern extending lengthwise in a first direction; a first field insulation layer (138/134) filling a portion of the first trench; and a first gate structure (110E/110F/110B) overlapping an end portion of the first fin pattern and including a gate spacer (114), wherein the first field insulation layer extends along an external sidewall of the first gate structure (¶’s 0027-0050).
Xie fails to specifically teach wherein a first nanosheet disposed on the first fin pattern and a second nanosheet disposed on the second fin pattern.
Kim in Fig. 1-4 and 40-43 teaches a similar semiconductor device comprising a fin pattern (100p) and a second fin pattern (200p) wherein a nanosheet (110/310) is disposed on the fin pattern and a second nanosheet (210/410) is disposed on the second fin pattern (¶’s 0080-0101 and 0364-0367). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include wherein a first nanosheet disposed on the first fin pattern and a second nanosheet disposed on the second fin pattern because including nanosheets disposed on fins are well known in the art to be used to create GAA-type 
Xie fails to teach the details of the fin cut isolation structure as claimed and more specifically fails to teach a first fin liner disposed between a sidewall of the first fin pattern and the first field insulation layer, and extending along at least a portion of a sidewall and a bottom surface of the first trench and a first insulation liner extending along an upper surface of the first field insulating layer and contacting the first fin liner. 
Shin in Fig. 7 teaches a similar semiconductor device comprising a first fin pattern and a second fin pattern (20a/20b) separated by a first trench (53); a first field insulation layer (66) filling at least a portion of the first trench; a first gate structure (88c) overlapping an end portion of the first fin pattern and including a gate spacer (34); a first liner (64) disposed between the first fin pattern and the first field insulation layer, and extending along at least a portion of a sidewall and a bottom surface of the first trench; and a first insulation liner (80c) extending along a sidewall of the gate spacer and an upper surface of the first field insulation layer, and contacting the first liner (¶ 0132-0134¶’s 0132-0134, see ¶’s 0076-00131 describing other details of the device). 
In view of the teachings of Shin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie to include the details of the fin cut isolation structure as claimed including a first fin liner disposed between a sidewall of the first fin pattern and the first field insulation layer, and extending along at least a portion of a sidewall and a bottom surface of the first trench and a first insulation liner extending along an upper surface of 
Xie as modified by Shin above fails to teach wherein the first insulation liner extends specifically along an external sidewall of the first gate structure that includes a gate spacer. 
Zang in Fig. 1-9 teaches a similar semiconductor device comprising a first fin pattern and a second fin pattern (Fig. 1, fins 232) separated by a first trench (220), each of the first fin pattern and the second fin pattern extending lengthwise in a first direction; a first field insulation layer (244) filling at least a portion of the first trench; a first gate structure (245/722/726) overlapping an end portion of the first fin pattern and including a gate spacer (212); a first liner (242) disposed between a sidewall of the first fin pattern and the first field insulation layer, and extending along at least a portion of a sidewall and a bottom surface of the first trench; and a first insulation liner (237) extending along an external sidewall of the first gate structure and an upper surface of the first field insulation layer (¶’s 0025-0044). 
In view of the teachings of Zang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie as modified by Shin to include the details of the fin cut isolation structure as claimed including wherein the first insulation liner extends specifically along an external sidewall of the first gate structure that includes a gate spacer because like Xie, Zang also teaches a device wherein the first gate structure also overlaps an end Shin. This variation in forming trench cuts is clearly shown to be known Xie who teaches trench cuts are known to be formed internally or externally in relation to the gate structures. 
Regarding Claim 12, as in the combination above, Shin teaches wherein the first gate structure is spaced apart from the upper surface of the first field insulation layer (Fig. 7). In particular, Tseng shows that the first gate structure (88c) is spaced apart from the upper surface of the first field insulation layer by the insulation liner (80c).
Regarding Claim 17, Xie and Zang teaches wherein the sidewall of the first fin pattern includes a long sidewall extending in the first direction and a short sidewall extending in a second direction different from the first direction, wherein the short sidewall of the first fin pattern is defined by the first trench (Fig. 2 and Fig. 1-9, respectively) and as in the combination of Xie as modified by Shin above, Shin teaches wherein the first gate structure does not contact the first field insulation layer (Shin - Fig. 7). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie as modified by Kim, Shin and Zang above, and further in view of Tseng et al. (U.S. Patent No. 9,608,062, from hereinafter “Tseng”).
Regarding Claim 18, Xie as modified by Kim, Shin and Zang above is silent with regards to teaching a second field insulation layer disposed on the long sidewall of the 
Tseng in Fig. 2-11 a similar device comprising a first fin pattern and a second fin pattern (102/104/106) separated by a trench (120), each of the first and second fin patterns extending lengthwise in a first direction, wherein a sidewall of the first fin pattern includes a long sidewall extending in the first direction and a short sidewall extending in a second direction different from the first direction, wherein the short sidewall of the first fin pattern is defined by the first trench, and further comprising a second field insulation layer (140) disposed on the long sidewall of the first fin pattern, wherein a gate structure (330) contacts the second field insulation layer (Fig. 2(c), Col. 4, line 21 – Col. 5, line 2). 
In view of the teachings of Tseng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie as modified by Kim, Shin and Zang above to include a second field insulation layer disposed on the long sidewall of the first fin pattern, wherein the first gate structure contacts the second field insulation pattern because this second field insulation layer will help to provide inter-fin isolation in the other direction to help separate and isolate adjacent fins in a second direction. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie as modified by Kim, Shin and Zang above, and further in view of Yang.
Regarding Claim 19, Xie above fails to specifically teach a third fin pattern and a fourth fin pattern separated by a second trench and extending in a second direction; a Xie as modified by Kim and Tseng above does teach the first and second fin patterns separated by a trench and comprising all the other elements as claimed such as the nanosheets, the fin liner, the field insulation layer, the insulation liner and the gate structure. 
Yang in Fig. 3 teaches a semiconductor device comprising a first fin pattern and a second fin pattern separated by a first trench (326P) and a third fin pattern and a fourth fin pattern separated by a second trench (326N); and first and second field insulation layers (330) filling a portion of the first and second trenches (¶’s 0047-0056). 
In view of the teachings of Yang and Xie as modified by Kim and Tseng above, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Xie above to include a third fin pattern and a fourth fin pattern separated by a second trench and extending in a second direction; a third nanosheet disposed on the third fin pattern; a fourth nanosheet disposed on the fourth fin pattern; a second fin liner extending along a portion of a sidewall and a bottom surface of the second trench; a second field insulation layer disposed on the second fin liner and filling a portion of the second trench; and a second .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a semiconductor nodule protruding from a sidewall of the first fin pattern toward the second fin pattern. 

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the insulation liner includes a lower insulation liner and an upper insulation liner as claimed.  

Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a semiconductor nodule protruding from the sidewall of the first fin pattern, and disposed between a lower surface of the first gate structure and the upper surface of the first field insulation layer.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a second gate structure disposed on the first field insulation layer, and contacting the first field insulation layer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 15, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816